Citation Nr: 0728441	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-25 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
right tonsillar fossa.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim for 
service connection for squamous cell carcinoma right 
tonsillar fossa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims his squamous cell carcinoma of the right 
tonsillar fossa is related to asbestos exposure in service.  
He states that, as a mechanic, he was assigned to removal of 
clutch disks, which were made of asbestos.  He also claims he 
was assigned to inspect asbestos removal.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. See also VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).  A 
remand is necessary to obtain any military records to verify 
the veteran's claim of asbestos exposure, and obtain 
information of civilian asbestos exposure.  

In October 2003, a VA examiner stated that squamous cell 
carcinoma of the right tonsillar fossa is usually related to 
smoking or drinking.  It was noted that since the veteran 
does not smoke or drink, the examiner opined that the 
cancer's etiology was genetic.  The examiner also commented 
that she was unfamiliar with any source of asbestos exposure 
and was unable to document his asbestos exposure from records 
in the claims folder.  The veteran submitted three letters 
from private providers, dated October 2004 and November 2004, 
which state that his cancer may be the result of a 
combination of environmental and genetic factors, and that 
asbestos exposure cannot be dismissed as a potential 
carcinogen.  A new VA examination is necessary to ascertain 
the relationship of any asbestos exposure and the veteran's 
current squamous cell carcinoma of the right tonsillar fossa.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible for obtaining 
and what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran that he should provide 
evidence of in-service asbestos 
exposure.  Ask him to provide a list of 
the all jobs he has held wherein he was 
exposed to asbestos.  He should detail 
the circumstances including dates and 
locations of the exposure in service.  
His descriptions should include how and 
when he was exposed, and the names of 
other service persons who were with him 
at the time of exposure.  He must also 
provide a complete employment history, 
pre and post service, and should 
indicate how long he performed each 
job.   

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

3.  A request for additional records 
related to asbestos exposure, including 
the veteran's service personnel file, 
should be submitted to the National 
Personnel Records Center in St. Louis, 
Missouri.  Records containing 
information on the veteran's work on 
clutch disks or in asbestos removal 
should be requested.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of attempts to 
retrieve these records should be 
associated with the claims file.

4. Taking into consideration M21-1, 
Part VI, a determination should be made 
as to whether the veteran was exposed 
to asbestos during service.

5. Obtain a VA medical opinion if it is 
determined that the veteran was exposed 
to asbestos during service.  The claims 
file must be made available to the 
physician and the physician indicate in 
his/her report whether or not the 
claims file was reviewed. The physician 
should consider the determination of 
whether or not the veteran was exposed 
to asbestos during service. The 
physician should opine as to whether it 
is more likely than not, less likely 
than not, or at least as likely as not, 
that the veteran's squamous cell 
carcinoma of the right tonsillar fossa 
is related to service, to include 
asbestos exposure, if he was so 
exposed. A rationale for any opinion 
expressed should be provided.  
Consideration should be given to the VA 
and private medical opinions contained 
in the claims file.  The examination 
report should include a summary of the 
relevant history and any asbestos 
exposure, prior to, during, and after 
service.  All radiologic reports 
obtained in conjunction with this 
examination should be associated with 
the claims file.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

